DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 25 February 2021 and 31 March 2022 have been considered.
	Claims 1-21 are pending and have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is confusing since it either (1) does not appear to limit the scope of Claim 1, or (2) appears to broaden the scope of Claim 1 since the recitation of “the pretreatment liquor contains sufficient alkali to provide the alkali concentration of between 0 wt% and 0.42 wt% (expressed as hydroxide, on liquor)” implies that the other parameters recited by Claim 1 are not needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication No. 2009/0298149) in view of Sjoede et al. (US Publication No. 2011/0250638 – see the IDS filed 25 February 2021) and Retsina et al. (US Publication No. 2014/0065682).
	Wang et al. describe a process for sulfite pretreatment of lignocellulose (abstract).  The lignocellulose can be a woody lignocellulose biomass or a non-woody lignocellulose biomass such as wheat straw (paragraph [0017]).  After sulfite pretreatment, the biomass can be subjected to filtration to separate the solid substrate fraction comprising mainly cellulose and lignin from the dissolved ingredients comprising mainly hemicellulose and lignosulfonate (paragraph [0084]).  The cellulose in the solid substrate fraction can be hydrolyzed with cellulase enzymes, followed by fermentation of the resulting sugars to ethanol.  The hemicellulose sugars of the dissolved fraction can also be fermented to ethanol (paragraphs [0084]-[0093]).  The cellulose collected by filtration can be washed with water before enzyme hydrolysis (paragraph [0252]).
	According to Wang et al. at paragraphs [0014]-[0016], the pretreatment can be carried using a solution comprising a bisulfite salt, such as sodium bisulfite, potassium bisulfite or ammonium bisulfite, and sulfur dioxide.  The pH of the bisulfite solution can range from about 0 to about 10, which encompasses the pH of less than 1.3 or 1.0 recited by the claims.  The pretreatment can be conducted at between 130-250oC, which overlaps with the temperature ranges of 120-150oC or 110-150oC recited by the claims.  The mass ratio of bisulfite to lignocellulosic material can range from 1:500 to 1:5.  Note also the teachings of Sjoede et al., which pertain to bisulfite treatment of lignocellulose.  Sjoede et al. report that the pH of a bisulfite plus sulfur dioxide mixture can be adjusted with an alkaline reagent such as sodium hydroxide and that the pH employed during bisulfite pretreatment is correlated with the Kapp number with the produced pulp, with a low pH leading to a high Kappa number.  Thus, the treatment variables of time, temperature, pH and ratio of bisulfite to lignocellulosic material are regarded as being with the range of optimization for producing a pulp of high Kappa number and within the process parameters recited Claims 1-7, 18, 20 and 21.
	Neither Wang et al. nor Sjoede et al. describe forcing sulfide dioxide out of the liquid fraction resulting from bisulfite+SO2 pretreatment.
	Retsina et al. describe a process for treatment of lignocellulosic biomass with bisulfite and sulfur dioxide (abstract).  After pretreatment the sulfur dioxide can be at least partially recovered and recycled (abstract; paragraphs [0018]-[0024]; Figure 1).  Recovery of sulfur dioxide can be accomplished via pressure reduction (see Example 1 at paragraphs [0170]-[0189]).
	It would have been obvious to one or ordinary skill in the art to have recovered and recycled the sulfur dioxide used in the pretreatment process of Wang/Sjoede because Retsina et al. teach that such a recovery and recycling is advantageous in a bisulfite/SO2 pretreatment process of lignocellulosic biomass.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/309080 in view of Retsina et al. (US Publication No. 2014/0065682).  
The claims of the ‘080 application recite a bisulfite/SO2 pretreatment of lignocellulose with process parameters within the scope of the present claims.  However, the ‘080 claims do not recite forcing sulfide dioxide out of the liquid fraction resulting from bisulfite+SO2 pretreatment.  Retsina et al. describe a process for treatment of lignocellulosic biomass with bisulfite and sulfur dioxide (abstract).  After pretreatment the sulfur dioxide can be at least partially recovered and recycled (abstract; paragraphs [0018]-[0024]; Figure 1).  Recovery of sulfur dioxide can be accomplished via pressure reduction (see Example 1 at paragraphs [0170]-[0189]).  It would have been obvious to have recovered and recycled the sulfur dioxide used in the pretreatment process of the claims of the ‘080 application because Retsina et al. teach that such a recovery and recycling is advantageous in a bisulfite/SO2 pretreatment process of lignocellulosic biomass.  Retsina et al. also describe the limitations of potassium bisulfite (paragraph [0055]), and non-woody lignocellulosic biomass such as wheat straw or bagasse (paragraph [0101).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0340578 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652